December 31, 2004


Mr. Mike A. Hatchell
Locke Liddell & Sapp, LLP
100 Congress Ave., Suite 300
Austin, TX 78701-4042
Mr. Francisco J. Rodriguez
Rodriguez Tovar & De Los Santos, LLP
1111 West Nolana
McAllen, TX 78504-3747

RE:   Case Number:  01-1142
      Court of Appeals Number:  13-99-00789-CV
      Trial Court Number:  96-07-3839-E

Style:      SOUTHWESTERN BELL TELEPHONE COMPANY
      v.
      DAVID GARZA

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.  (Justice Medina not sitting)
      Encl.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Nancy J. Vega, Chief Deputy Clerk

|cc:|Ms. Aurora De La   |
|   |Garza              |
|   |Ms. Cathy Wilborn  |